     Case: 1:20-cv-05064 Document #: 45 Filed: 01/25/21 Page 1 of 1 PageID #:333

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

3Red Partners LLC
                                     Plaintiff,
v.                                                     Case No.: 1:20−cv−05064
                                                       Honorable John Robert Blakey
Mohammadamin Khajehnejad
                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 25, 2021:


        MINUTE entry before the Honorable John Robert Blakey: Based upon the
representations in the parties' most recent status report [44], the Court, by agreement,
extends the 9/22/20 Agreed TRO [29] through 2/15/21 and extends the deadline for
Defendant to respond to the complaint to 2/15/21. The parties shall file an updated status
report by 2/10/21 with additional proposed case management dates. If at any time the
parties determine that a settlement conference with the assigned Magistrate Judge could
be productive, they should call chambers to so advise, and the Court will enter an expedite
referral order for that purpose. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
